Citation Nr: 0900252	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  08-03 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill), beyond November 
2004.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had verified active service from July 1989 to 
November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of September 2007 and November 2007.  In June 2008, the 
veteran appeared at a hearing held in Washington, DC, before 
the undersigned.


FINDINGS OF FACT

1.  The veteran's basic delimiting period for receipt of 
Chapter 30 educational benefits expired in November 2004, ten 
years after his discharge from service on November 15, 2004.  

2.  Medical evidence clearly shows that physical and mental 
disability prevented the veteran from initiating or 
completing an educational program from the date of head 
injuries received on October 11, 1995, until October 2006, 
when he filed his claim for VA educational assistance 
benefits.


CONCLUSION OF LAW

The criteria for extension of the basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code (Montgomery GI Bill), beyond the delimiting date in 
November 2004, based on inability to pursue a program of 
education from October 1995 to October 2006, have been met.  
38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, a veteran who is eligible under the Montgomery GI 
Bill (MGIB) is entitled to 36 months of educational 
assistance, which must be used within 10 years of discharge 
from active duty.  38 U.S.C.A. § 3031; 38 C.F.R. § 
21.7050(a).  In this case, the veteran was discharged from 
active duty on November 15, 1994, and his 10 year period of 
eligibility expired in November 2004.  In October 2006, the 
veteran filed a claim for MGIB educational assistance.  His 
claim was denied on the basis that the delimiting date had 
expired.  In requesting an extension of the delimiting date, 
the veteran contends that he was unable to pursue a program 
of education during the original delimiting period, due to 
residuals of a severe beating to the head with a baseball bat 
which occurred in October 1995.  

VA shall grant an extension of the applicable delimiting 
period provided that the veteran applies for an extension 
within a specified time period, and he was prevented from 
initiating or completing the chosen program during the 
original period due to disability.  38 C.F.R. § 
21.7051(a)(2).  In this case, the veteran did not apply for 
educational assistance until more than one year after the 
original the delimiting period had expired, and, therefore, 
both of these requirements must be addressed.

First, the VA must receive a claim for an extended period of 
eligibility by the later of the following dates:  One year 
from the date on which the veteran's original period of 
eligibility ended, or one year from the date on which the 
veteran's physical or mental disability no longer prevented 
him from beginning or resuming a chosen program of education.  
38 C.F.R. §§ 21.1033(c), 21.7051(a).  

The medical evidence shows that in October 1995, the veteran 
was hospitalized for treatment of a closed head injury 
secondary to assault with a baseball bat.  He had been struck 
multiple times, and was in a coma on admission.  Although he 
emerged from the coma, the evidence shows that the veteran 
had residual disabilities, including seizure disorder and 
left-sided hemiparesis, as well as chronic back pain and 
cognitive deficits.  A VA physician wrote, in August 2007, 
that the veteran had been unable to function for one year 
after his injury in October 1995, and that he continued to be 
disabled long term as the injury had left him with a seizure 
disorder, weakness on the left side, and memory problems.  
There is no medical evidence contradicting this conclusion.  

In October 2006, the Social Security Administration (SSA) 
verified that the veteran had been determined to be disabled 
since October 1995.  In September and October 2001, the 
veteran participated in a Sinai Hospital community re-entry 
program.  His problems included decreased strength, 
perception, fine motor coordination, and cognitive abilities.  
He also had decreased hearing, and participated in speech 
therapy during the program.  His stated vocational program 
was in computer technology.  At the time of his discharge, 
although improvements were noted, it was felt that his 
reading comprehension and language skills could be 
problematic for him if he pursued a computer technology 
program.  Recommendations included an assessment at another 
facility for computer technology.  

It is not known whether the veteran underwent that 
assessment, but the evidence shows that he was employed by 
VSP from 2002 to 2006.  At his hearing before the undersigned 
in June 2008, the veteran testified that this was not 
competitive employment, but was a vocational services program 
for disabled persons.  In researching the organization, the 
Board learned that VSP is a program provided by Sinai 
Hospital which provides rehabilitation and occupational 
services and employment opportunities to individuals with 
disabilities.  It also contracted out copying, mailing, 
packaging, assembly, and janitorial services; the veteran 
worked in a mail room during his employment through this 
organization.  

In addition to the disability resulting from the assault, the 
medical evidence also shows that in March 2005, the veteran 
was struck by an automobile, with subsequent back pain and 
right-sided radiculopathy.  In March 2006, he was 
hospitalized at a VA facility complaining of right sided 
numbness and possible vertigo.  While evaluation did not 
disclose a cardiovascular accident, computerized tomography 
(CT) and magnetic resonance imaging (MRI) scans of the brain 
disclosed an ill-defined area of hypodensity within the 
subcortical and deep white matter of the right anterior 
parietal lobe, which could be due to previous trauma or focal 
ischemia.  

Thus, the veteran's treating VA physician has stated that the 
veteran remained disabled throughout the period, and the 
medical and occupational rehabilitation evidence supports 
this conclusion.  Accordingly, the Board finds that the 
veteran was prevented from beginning or resuming a chosen 
program of education up until the date of his claim for 
educational assistance, which was shortly before his first 
period of certified enrollment; therefore, his application 
was timely filed.  38 C.F.R. §§ 21.1033(c), 21.7051(a).  

An extended period of eligibility may be granted when it is 
determined that the veteran was prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the veteran's 
willful misconduct.  It must be clearly established by 
medical evidence that such a program of education was 
medically infeasible.  38 C.F.R. § 21.7051(a)(2).  

As noted above, he was severely injured in October 1995, with 
resulting disability including hearing loss, cognitive 
deficits, a low back disability, and left-sided hypoesthesia.  
He has been considered disabled by SSA since that injury, and 
an occupational rehabilitation assessment in September and 
October 2001 indicated that, at a minimum, additional 
preparation would be required before the veteran could pursue 
a vocational goal in computer technology.  Subsequently, 
although he worked in a mail room for four years, this 
employment was through a program that specifically provided 
employment opportunities for disabled persons.  Moreover, 
since his stated vocational goal when evaluated by the 
program prior to his employment was in computer technology, 
his work in a mail room is evidence in support of his 
inability to pursue training in computer technology at that 
time.  

The Board finds that the medical evidence, including the 
August 2007 statement by his VA physician that he was 
disabled, as well as the medical evidence and ancillary 
evidence, establishes that the veteran was unable to pursue a 
program of education from October 1995, until he filed his 
claim for educational assistance in October 2006, due to 
physical and mental disabilities.  In these circumstances, 
the delimiting date must be extended by the period of time 
from his date of disability, October 11, 1995, to his 
original 10-year delimiting date in November 2004, pursuant 
to 38 C.F.R. § 21.7051(c)(1)(ii) (2008).  In reaching this 
determination, the benefit-of-the-doubt rule has been 
applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

At his hearing, the veteran testified that he had had to drop 
out of his educational program, for which VA has received 
enrollment certifications for periods of enrollment from 
October 2006 to March 2007, possibly due to disability, 
although he was somewhat vague on this point.  This decision 
addresses only the issue of entitlement to an extension of 
the delimiting date; questions as to whether the veteran is 
currently able to pursue a program of education or whether 
his enrollment in University of Phoenix met the requirements 
for a program of education are beyond the scope of this 
decision.  


ORDER

The claim for an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, beyond November 2004, based on a period 
of disability from October 1995, to October 2006, subject to 
regulations governing the assignment of extended periods of 
eligibility.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


